Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a reply to the application filed on 8/22/2019, in which, claims 1-20 are pending. Claims 1, 8, and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 8/22/2019 are accepted.

Specification
The disclosure filed on 8/22/2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
5.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 15-20 held to claim signal per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

In claim 15, the “tangible computer readable storage medium” in accordance with Applicants' specification, may be an electromagnetic signal.  The specification as originally filed sets forth the tangible computer readable storage medium such that to include transitory signals. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160255137 A1 (hereinafter ‘Bleau’) in view of US 20070061318 A1 (hereinafter ‘Azizi’).

As regards claim 1, Bleau (US 20160255137 A1) discloses: A method, comprising (Bleau: ¶16-¶17): receiving a query for a data source at a wrapper, the wrapper including a dispatcher and a service, the dispatcher receiving the query and (Bleau: Fig. 2, ¶20, "a wrapper service (e.g., application, daemon, operating system routine, etc.) in a service providing device can monitor applications to determine when a service is to be provided/made available and can communicate information about the service to the dispatcher. In addition, in these embodiments, a wrapper service in a service requesting device can monitor applications to determine when an application makes a request to access a service and can communicate information about the request to the forwarder. In this way both legacy applications and applications configured to communicate with the forwarder or dispatcher are 
However, Bleau does not but in analogous art, Azizi (US 20070061318 A1) teaches a data agnostic query system for receiving queries wherein the system is data agnostic and forwards the queries to query engine wherein the query engine divides the queries into sub-queries and forwards them to data source specific planners for processing the query (Azizi: Figs. 3, 5-6, ¶38, ¶40-¶42) thus teaching: being data agnostic.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau to include a data agnostics query system forwarding queries to query engines as taught by Azizi with the motivation to provide a query system that is operable across multiple data sources (Azizi: ¶8-¶9) 
Bleau et al combination further discloses: providing the query from the dispatcher to the data source and to the service; and (Bleau: ¶39-¶42: "As can be seen in FIG. 3, the software entities in service providing device 202 include operating system 300, application 302, dispatcher application 304, and wrapper 306 ... Operating system 300 serves as an intermediary between system hardware in service providing device 202 (e.g., processing subsystem 102, memory subsystem 104, etc.) and other 
analyzing the query using the service. (Bleau: ¶39-¶42: "As can be seen in FIG. 3, the software entities in service providing device 202 include operating system 300, application 302, dispatcher application 304, and wrapper 306 ... Operating system 300 serves as an intermediary between system hardware in service providing device 202 (e.g., processing subsystem 102, 

Claims 8 and 15 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

claim 2, Bleau et al combination discloses the method of claim 1, wherein the analyzing the query further includes: parsing the query; (Azizi: ¶50-¶51, ¶87-¶91) providing a logical structure based on the query; (Azizi: ¶87-¶91) and analyzing the logical structure. (Azizi: ¶87-¶93)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau to include a data agnostics query system forwarding queries to query engines as taught by Azizi with the motivation to provide a query system that is operable across multiple data sources (Azizi: ¶8-¶9)

Claims 9 and 16 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Bleau et al combination discloses the method of claim 2, wherein the analyzing the query further includes: (Azizi: ¶87-¶91) providing a log based on the logical structure and wherein the analyzing the logical structure further includes analyzing the log. (Azizi: ¶87-¶93)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau to include a data agnostics query system forwarding 

Claims 10 and 17 recite substantially the same features recited in claim 3 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleau in view of Azizi in view of US 20190334779 A1 (hereinafter ‘Woodward’).

As regards claim 4, Bleau et al combination discloses the method of claim 3. However, Bleau et al do not but in analogous art, Woodward (US 20190334779 A1) teaches: further comprising: receiving at least one of an identification of sensitive data and sensitive data policies; and (Woodward: Fig. 7, ¶30-¶31, i.e., access to data including identified sensitive information and associated policies/permissions with the sensitive information, ¶244-¶257, wherein based on the security policies/rules associated with the sensitive data, a query result for the data is returned to a permitted user or redacted) wherein the providing the log further includes redacting a portion of the log based on the sensitive data policies and the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau et al to include applying security policies/permissions associated with the sensitive information when processing a query for access to the sensitive information as taught by Woodward with the motivation to control sharing of sensitive information by the owner of the information (Woodward: Fig. 7, ¶30-¶31)

Claims 11 and 18 recite substantially the same features recited in claim 4 above, and are rejected based on the aforementioned rationale discussed in the rejection.

Claims 5-7, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleau in view of Azizi in view of US 20150215267 A1 (hereinafter ‘Kagan’).

claim 5, Bleau et al combination discloses the method of claim 1. However, Bleau et al do not but in analogous art, Kagan (US 20150215267 A1) teaches: further comprising: preventing access to the data source if the analyzing the query indicates the query is an attack. (Kagan: Fig. 3, Kagan: ¶12, ¶36, i.e., preventing query processing when it is determine the query is malicious attack)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau et al to include preventing malicious queries from returning results of the queries as taught by Kagan with the motivation to respond to only valid queries and to prevent access to resources (Kagan, ¶12)

Claim 12 recites substantially the same features recited in claim 5 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Bleau et al combination discloses the method of claim 1. However, Bleau et al do not but in analogous art, Kagan (US 20150215267 A1) teaches: further comprising: rewriting the query if the analyzing the query indicates the query adversely affects performance. (Kagan: Fig. 3, ¶48, i.e., 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau et al to include rewriting queries based on system performance as taught by Kagan with the motivation to monitor network performance (Kagan, ¶48)

Claim 13 recites substantially the same features recited in claim 6 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Bleau et al combination discloses the method of claim 1. However, Bleau et al do not but in analogous art, Kagan (US 20150215267 A1) teaches:  method of claim 1, wherein the analyzing the query indicates that data for a response to the query is in a cache, the method further comprising: providing the data from the cache. (Kagan: Fig. 3, Abastract, ¶10, ¶30, ¶47-¶49, i.e., responding to the query from the cache if data is valid in the cache)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau et al to include responding to the queries from the data in the cache if the cache is valid as taught by Kagan with the 

Claims 14 and 20 recite substantially the same features recited in claim 7 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 19, Bleau et al combination discloses the computer program product of claim 15 However, Bleau et al do not but in analogous art, Kagan (US 20150215267 A1) teaches: wherein the computer instructions further include computer instructions for: at least one of preventing access to the data source if the analyzing the query indicates the query is an attack (Kagan: Fig. 3, Kagan: ¶12, ¶36, i.e., preventing query processing when it is determine the query is malicious attack) and rewriting the query if the analyzing the query indicates the query adversely affects performance. (Kagan: Fig. 3, ¶48, i.e., rewriting the query and redirecting the query based on the network performance)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bleau et al to include preventing malicious queries from returning results of the queries as taught by Kagan with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432